Case 2:19-cv-01650-PSG-AFM Document 42 Filed 02/17/21 Page 1 of 1 Page ID #:2186



   1
                                                                   JS-6
   2

   3

   4                                                              2/17/21
   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10

  11    JOSHUA KANE SMITH,                      Case No. 2:19-cv-01650-PSG-AFM
  12
                           Petitioner,
                v.                              JUDGMENT
  13

  14    C. KOENIG, Warden,
  15
                           Respondent.
  16

  17         This matter came before the Court on the Petition of JOSHUA KANE SMITH
  18   for a writ of habeas corpus. Having reviewed the Petition and supporting papers, and
  19   having accepted the findings and recommendation of the United States Magistrate
  20   Judge,
  21         IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
  22   is dismissed with prejudice.
  23

  24   DATED: 2/17/21
  25

  26
                                             ___________________________________
                                                    PHILIP S. GUTIERREZ
  27                                          UNITED STATES DISTRICT JUDGE
  28
